ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Quarry Hills, Ltd.                           )      ASBCA No. 58136
                                             )
Under Contract No. W912PL-10-C-0043          )

APPEARANCE FOR THE APPELLANT:                       Johnathan M. Bailey, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Elizabeth A. Moriarty, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Los Angeles

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 5 September 2014



                                                 OWEN C. WILSON
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58136, Appeal of Quarry Hills, Ltd.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals